DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 15-27 are pending and presented for examination.
Claim 27 remains allowed.
Claims 15-22 remain objected to.

Response to Arguments
Applicant’s remarks date 16 May 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 15-22 under 35 U.S.C. 103 over Xiao in view of Wang is MAINTAINED.
The traversal is that there is no motivation to combine as the increase in tap density from doping is due to the interaction of aluminate and ammonia water (Remarks at 4-5). Prior art discloses all that it teaches and also that the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Given this, Wang teaches that the addition of ammonia water and sodium aluminate produce the doping level and with it tap density, etc. The general combination of Xiao and Wang teaches the inclusion of both ammonia water and sodium aluminate in a method of making the nickel hydroxide motivated by the increase in tap density (which is desirable for an electrical material). There is nothing in Xiao to suggest that the inclusion of the ammonia water there would negatively affect the product produced in Xiao. A showing that such would occur would be persuasive however, but none was submitted nor was such suggested in the most recent response.

The rejection of claims 15-22 under 35 U.S.C. 103 over Xiao in view of Ryoshi (with Wang as an evidentiary reference) is MAINTAINED.
The traversal over this rejection is based on the same thrust as that over Xiao in view of Wang. As such, the response to such traversal from the Xiao in view of Wang rejection is hereby incorporated by reference in its entirety.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 15-22 under 35 U.S.C. 103 over Xiao in view of Wang from the Office Action dated 18 February 2022 is hereby incorporated by reference in its entirety.
The rejection of claims 15-22 under 35 U.S.C. 103 over Xiao in view of Ryoshi (with Wang as an evidentiary reference) from the Office Action dated 18 February 2022 is hereby incorporated by reference in its entirety.

Conclusion
Claims 15-22 are rejected. Claims 23-26 are objected to. Claim 27 is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/Primary Examiner, Art Unit 1759